Order entered October 22, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01165-CR

                            CHADRICK OTIS HAVEN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-60734-N

                                             ORDER
       Appellant’s original appeal, docketed as 05-15-00411-CR, was dismissed for want of

jurisdiction due to an untimely notice of appeal. The Texas Court of Criminal Appeals later

granted appellant an out-of-time appeal, which is docketed as the above-cause. The clerk’s

record filed in the original appeal was transferred into the new appeal. We note, however, that

the clerk’s record does not contain the trial court’s certification of appellant’s right to appeal.

The trial court’s judgment reflects that appellant was convicted by a jury on his not guilty plea.

       Accordingly, we ORDER the trial court to prepare and file, within TEN DAYS of the

date of this order, a certification of appellant’s right to appeal that accurately reflects the trial

court proceedings. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim.

App. 2013).
       We GRANT the October 21, 2015 request of court reporter Sandra Hughes for an

extension of time to file the reporter’s record. We ORDER Ms. Hughes to file the reporter’s

record within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable Fred Tinsley,

Presiding Judge, 195th Judicial District Court; Sandra Hughes, official court reporter, 195th

Judicial District Court; and to counsel for all parties.


                                                       /s/   ADA BROWN
                                                             JUSTICE